Citation Nr: 0815650	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  07-24 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for back disability, 
including arthritis and nerve entrapment.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2008.  A transcript of that 
hearing is of record.

The Board notes that the veteran is currently service 
connected for residuals of a fracture of the right clavicle, 
including deformity and scar, and for multiple superficial 
fragment wound scars of the neck, chest, thighs, hands, lower 
extremities, and abdomen, all stemming from a May 1967 in-
service mine explosion, which is the same incident that the 
veteran claims led to a back disability and bilateral knee 
disabilities.


FINDINGS OF FACT

1.  The veteran does not have a back disability, including 
arthritis or nerve entrapment, that is related to military 
service.

2.  The veteran does not have a right knee disability that is 
related to military service.

3.  The veteran does not have a left knee disability that is 
related to military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a back disability, including 
arthritis or nerve entrapment, that is the result of disease 
or injury incurred in or aggravated by active military 
service; nor may arthritis of the back be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  The veteran does not have a right knee disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  The veteran does not have a left knee disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2007, prior to the initial adjudication of the claim.  
Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of each 
issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured an examination in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

II. Background

At his April 2008 Board hearing, the veteran contended that 
his back and bilateral knee injuries occurred in Vietnam when 
his sergeant stepped on a mine, causing fragments to hit the 
veteran from his knees all the way up to his face.  The 
veteran noted that he had a large fragment buried in his 
lungs, and another large piece buried in his lower abdomen.  
He alleged that it was this incident that caused the onset of 
his current back and knee disabilities.  He asserts that, 
when the mine fragments flew at him, he spun around, twisting 
his body, and injuring his back and knees.  The veteran 
reported that after this incident, he got muscle spasms in 
his back if he turned the wrong way, and noted that since 
this blast, he has continued to have problems with his back.  
The veteran noted that his back was not treated at the time 
of the incident because he was on a stretcher or in his 
hospital bed the entire time, and he did not know that he had 
a back problem until he finally stood up three months after 
the incident.  Regarding his knees, the veteran noted that 
both knees began hurting while he was in his hospital bed, 
and noted that his knee problems have progressively worsened 
as the years passed, noting that he now uses a cane, ace 
bandages, medication, and physical therapy to help alleviate 
his knee symptoms.  In addition, the veteran noted a post-
service knee injury which occurred in the 1970's when 
documents flew out of his hand, and he was chasing the 
paperwork, and fell on his left knee.

The veteran's service medical records (SMRs) contain multiple 
references to the 1967 land mine explosion, which the veteran 
claimed injured his back and knees.  Specifically, a May 1967 
clinical record, noted that the veteran was on a search and 
destroy mission near Soui Mau, Vietnam, when he was hit by 
fragments from a booby trap/mine.  The clinical record noted 
that the veteran suffered multiple fragment wounds to the 
chest, arms, lungs, and face, with a contusion of the right 
lung and upper lobe.  No artery or nerve impairment was 
involved, but the veteran suffered a right clavicle fracture.  
The multiple entries in the SMRs pertaining to this May 1967 
incident do not mention that the veteran injured his back or 
knees; nor do the SMRs contain any other entries referencing 
complaints or treatment for the back or knees during his time 
on active duty.

The record contains an April 1969 Special Orthopedic 
examination, where the veteran presented complaining of 
weakness in his right arm and difficulty in typing, but noted 
that otherwise, he had essentially no complaints.  On 
examination, the examiner noted a deformity of the right 
clavicle, and stated that this was the only objective 
orthopedic finding.

A September 1976 progress note, stated that the veteran 
presented complaining of severe back pain with numbness of 
the legs which occasionally caused him to collapse.  The 
report noted a long history of intermittent back pain with no 
radiation to the legs and stated that he was seen in the 
orthopedic clinic with a diagnosis of low back syndrome.

At a December 1976 VA examination, the veteran again alleged 
that the fragment that struck him and broke his clavicle and 
penetrated his chest, also caused him to twist around by the 
force of the impact, and he sustained chronic weakness of his 
low back, and painful knees which have bothered him ever 
since.  The examiner diagnosed the veteran with chronic low 
back pain, due possibly to a congenital back disorder, and 
noted that an x-ray of the back taken at the time of the 
examination, was interpreted as essentially normal except for 
the question of spina bifida occulta at S-1.  Regarding the 
veteran's knees, the examiner diagnosed him with symptoms in 
both knee joints suggestive of chronic chondromalacia.  

Another orthopedic examination dated in December 1976 by 
C.E., M.D., diagnosed the veteran with subpatellar 
chondromalacia of the knees, anterior cruciate ligamentous 
laxity bilaterally, and recurrent lumbosacral strain with 
moderate symptomatology.  At this examination, the examiner 
noted that although the veteran injured his right clavicle 
when he was hit with shrapnel fragments in the right chest in 
1967, the examiner noted that currently, he had essentially 
no symptomatology secondary to his clavicle.

A May 2001 MRI of the lumbo-sacral spine gave an impression 
of multiple degenerative disc changes as described from L3-4 
through L5-S1, and noted mild facet and ligamentous 
hypertrophy at L4-5, and no focal neural impingement, high 
grade spinal stenosis or foraminal narrowing present.

A June 2001 letter from R.P., M.D. diagnosed the veteran with 
left L5 radiculopathy secondary to circumferential disc bulge 
at L4/5, and noted that the veteran has not had significant 
improvement in four years.  This letter noted that the 
veteran reported significant low back pain that went back at 
least four years, and the veteran reported some dysesthesia 
in the mid-toes bilaterally, and did not note any lower 
extremity weakness per se, and did not describe any change in 
his bowel or bladder.

A March 2003 x-ray of the lumbosacral spine gave an 
impression of multilevel degenerative disc disease and facet 
disease associated with mild, acquired spinal stenosis, and 
noted no discrete disc herniation, and degenerative changes 
in the superior aspects of the sacroiliac joints right worse 
than the left.  A November 2003 CT scan of the lumbosacral 
spine, noted that it had not appreciably changed since the 
prior study, and again assessed the veteran with degenerative 
disc and facet disease resulting in mild spinal stenosis at 
the L4-5 level with moderate to severe neural foraminal 
narrowing on the left at the L4-5 level and moderate on the 
right.  No focal disc herniations or new abnormalities were 
identified.

An April 2004 letter from W.S., M.D., noted that the veteran 
sustained a back injury in 1997 when he was lifting a safe 
and had a sudden onset of severe pain that radiated into his 
right leg and was associated with weakness in that leg.  
Since that initial injury, Dr. S. noted that the veteran had 
developed paresthesia and numbness in both legs, and had 
increasing muscle spasms in both legs and back.  Dr. S. noted 
that the veteran walked with a cane/walker and had difficulty 
standing, sitting, and rising from a prone position.  
Further, Dr. S. noted that in 2003, the veteran lost bladder 
and bowel control, and stated that his balance was tenuous, 
and his spine was compromised in movement, and noted that the 
veteran was disabled from his lumbar disc disease.

The veteran was afforded a VA examination in July 2007.  At 
this examination, the veteran reported low back pain which he 
alleged started in Vietnam after being wounded.  
Specifically, the examiner noted that the incident occurred 
in 1967, when the veteran was a scout dog handler and his dog 
detected a pressure release mine but the mine was not visible 
and his supervisor stepped forward and the mine blew up, and 
fragments hit him in the upper right chest.  The veteran 
reported that he was medivac'd out and hospitalized.

On examination, the examiner diagnosed the veteran with 
degenerative disk disease of the lumbar spine with left sided 
radiculopathy manifested by leg weakness and foot drop as 
well as radicular symptoms.  The examiner also noted that the 
veteran had bowel and bladder incontinence which he 
attributed to his back.  Regarding the veteran's knees, the 
examiner diagnosed the veteran with left knee strain, but 
noted that although the right knee had occasional pain, there 
did not appear to be much disability with the right knee.  
The examiner noted that the veteran complained of pain when 
trying to get up off the floor or from kneeling, and noted 
that he would x-ray both knees as those have not been done; 
however, in the absence of a right knee abnormality on x-ray, 
there was no chronic diagnosis for the right knee at this 
time based on the exam.

The examiner thoroughly described the veteran's pertinent 
medical history, and noted that the service medical records 
showed multiple entries for clavicle injuries as well as the 
multiple shell fragment wounds and a right shoulder 
condition; however, there was no mention anywhere of back 
pain, back spasms, or falling secondary to back problems.  
Further, the examiner stated that a VA examination dated in 
April 1969, which was after the veteran's period of active 
duty, described the above problems with respect to the 
clavicle and shoulder with weakness of the right arm, but 
said that "otherwise he had no essential complaints."  The 
examiner also noted a VA examination in 1976 which described 
knee and back pain and gave a history of these dating back to 
1967 when he was wounded, and the examiner also noted that 
outpatient records reviewed at that time showed a May 1973 
back x-ray which was interpreted as normal except for the 
question of spina bifida occulta at S1.  The examiner noted 
that the veteran was seen in the orthopedic clinic, and at 
that time his low back was described as negative by clinical 
examination, and he was not seen again until September 1976 
when he came into the admitting office complaining of back 
pain and numbness in the legs, and stated that on occasion 
his back became so painful that he nearly collapsed from 
weakness of his legs.  At this time, he was given a diagnosis 
of low back syndrome, and muscle relaxants and physical 
therapy were recommended.  The examiner stated that the 
veteran was diagnosed with chronic low back pain possibly due 
to a congenital back disorder, and symptoms in both knee 
joints suggestive of chronic chondromalacia; however, neither 
disability was deemed to be service connected.

The examiner noted that the veteran reported other post-
service back and knee injuries, including a slip and fall on 
wet grass in the 1970's where he hurt his left knee and his 
back, in addition to an injury in 1997 when a safe fell, and 
he caught it to prevent it from hitting him.  Further, in 
2003, the veteran reported that he was hit by a heavy door 
which threw him to the ground.

Regarding a nexus between the 1967 explosion of the land 
mine, and the veteran's current back and knee disabilities, 
the examiner opined that it was less likely than not, (less 
than 50 percent probability), that his low back condition or 
either knee disability was the result of the shell fragment 
wounds received in service.  The examiner explained that 
there was no mention of complaints related to the back or 
knees in the service medical records, and no mention of back 
or knee complaints on his April 1969 VA examination.  
Further, the examiner noted that the first time his back or 
knees are mentioned is in 1976, when he complained of a 
three-year worsening of his disabilities, and stated that his 
problems began with the 1967 injury; however, the examiner 
noted that there were no medical records to document that the 
veteran's claimed disabilities began as a result of the 1967 
incident.  

In addition, the examiner noted that the veteran described 
low back pain and falling while still in the service, and 
opined that if the veteran truly was falling from his low 
back pain, he thought something would have been documented in 
the service medical records because the veteran was seen 
multiple times and obviously was in the hospital for the 
injuries, but again there was no mention made of his back or 
knees.  The examiner also noted that the veteran had a 
workers' compensation settlement for a back injury.

III. Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2007). 

Back disability

Here, there is evidence of a current disability, 
specifically, degenerative disc disease of the lumbar spine 
with left-sided radiculopathy manifested by leg weakness and 
foot drop as well as radicular symptoms.  The service medical 
records also document an in-service incident which occurred 
in Vietnam in May of 1967, when the veteran was hit by 
fragments from a land mine, and suffered multiple fragment 
wounds to the chest, arms, lungs, face, and a right clavicle 
fracture.  However, the service medical records pertaining to 
this specific 1967 shrapnel injury, and the SMRs for the rest 
of the veteran's time in the military, are devoid of any 
treatment or complaints related to the back for the entire 
remainder of the veteran's period of active duty, including 
his discharge examination in April 1968, when he received a 
normal clinical evaluation for the back.  

Further, the first post-service evidence of treatment for a 
back disability was not until a September 1976 progress note 
where the veteran presented complaining of severe back pain 
with numbness of the legs, over nine years after the land 
mine incident, which the veteran alleged was the onset of his 
back disability.  The Board finds that this lengthy period 
without treatment is evidence that there has not been 
continuity of symptomatology, and it weighs against the 
claim, especially given that the veteran was seen for other 
problems after the mine incident, but not for any complaint 
related to the back.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (it is proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ("negative evidence" could be considered in 
weighing the evidence).  Additionally, the Board notes that 
although the veteran was treated extensively for his shrapnel 
wounds and right clavicle fracture injuries sustained in the 
May 1967 incident, which the veteran's alleges resulted in 
his back disability; none of the records pertaining to this 
1967 incident note any complaints related to the veteran's 
back.  Further, the April 2004 letter provided by Dr. S., 
described another back injury which occurred in 1997 when the 
veteran was lifting a safe, and had a sudden onset of severe 
pain that radiated into his right leg and was associated with 
weakness in that leg.  This evidence also tends to weigh 
against the veteran's claim.

In addition, regarding a nexus between the 1967 explosion of 
the land mine and the veteran's current degenerative disc 
disease, the July 2007 examiner opined that it was less 
likely than not, (less than 50 percent probability), that his 
low back disability was the result of the fragment wounds 
received in service.  The examiner explained that there was 
no mention of complaints related to the back in the service 
medical records, and no mention of back complaints on his 
April 1969 VA examination, where the veteran noted that 
besides his clavicle and shoulder, he had no complaints.  
Further, the examiner explained, the first time the veteran's 
back was mentioned in the medical records was 1976, when he 
complained that his problems began from the 1967 injury; but 
again, there is no in-service documentation of a back injury.  
In further support of his opinion, the examiner also 
mentioned the post-service back injuries, including the 1997 
injury when the safe fell on the veteran, and a 2003 injury 
when he was hit by a heavy door.

In summary, given the lack of documentation of treatment or 
complaints related to the back at the time of the May 1967 
land mine explosion, or at any point in time thereafter in 
the service medical records, and the uncontradicted medical 
opinion that the veteran's in-service injury did not lead to 
the development of the currently diagnosed degenerative disc 
disease, the Board finds that the May 1967 in-service injury 
did not lead to the onset of the veteran's current low back 
disability.  Additionally, the current disability of the back 
is not otherwise attributable to service.

Regarding presumptive service connection, because the first 
post-service disability involving the low back was not 
documented until a September 1969 progress note, which did 
not include a diagnosis of arthritis, there is no indication 
that any arthritis the veteran may now experience manifested 
itself to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2007).

Bilateral knee disability

Here, there is evidence of a left knee strain, however, the 
July 2007 examiner noted that although the right knee had 
occasional pain, there did not appear to be much disability 
with the right knee.  In this regard, even assuming that the 
veteran does have a current right knee disability, the Board 
finds that there is no evidence of record that provides a 
nexus between service and any current knee disability.  
Specifically, although the service medical records do verify 
the May 1967 incident in Vietnam, which the veteran contends 
led to the onset of his bilateral knee disability, the 
records surrounding this incident only document fragment 
wounds unrelated to the knees and a fractured right clavicle, 
and are devoid of any complaints or treatment related to the 
veteran's knees.  In sum, the SMRs contain no indication that 
the 1967 land mine explosion precipitated the veteran's 
bilateral knee disability, and in fact, although the April 
1968 discharge examination did document fragments all over 
the body, with no residuals, the report also noted a normal 
clinical evaluation for the knees.  

Further, the first post-service evidence of treatment for a 
bilateral knee disability was not until a December 1976 
Orthopedic examination, where Dr. E. diagnosed the veteran 
with bilateral subpatellar chondromalacia of the knee and 
anterior cruciate ligamentous laxity bilaterally of the 
knees.  The Board finds that this lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it is proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ("negative evidence" 
could be considered in weighing the evidence).  Further, at 
his April 2008 Board hearing, the veteran himself noted a 
post-service knee injury which occurred in the 1970's when 
documents flew out of his hand, and he chased the paperwork, 
and fell on his left knee.

In addition, regarding a nexus between the 1967 explosion of 
the land mine and any current knee disability, the July 2007 
examiner opined that it was less likely than not, (less than 
50 percent probability), that any knee disability was the 
result of the fragment wounds received in service.  The 
examiner explained that there was no mention of complaints 
related to the knees in the service medical records, and no 
mention of knee complaints on his April 1969 VA examination, 
where the veteran noted that besides his clavicle and 
shoulder, he had no essential complaints.  

The examiner also noted that the first time the veteran's 
knees were mentioned in the medical records was 1976, and 
noted that although at one point an x-ray was done which 
showed shrapnel above the left knee, it was felt not to be 
related to any sort of left knee problem.  Regarding the 
right knee, the examiner noted that the veteran reported that 
it only started bothering him in the last few years, and he 
did not date the right knee back to Vietnam at this 
examination.  This July 2007 nexus opinion is generally 
supported by a review of the record, and is uncontradicted by 
any other evidence of record.

In summary, given the lack of documentation of treatment or 
complaints related to either knee at the time of the May 1967 
land mine explosion, or at any point in time thereafter in 
the service medical records, and the uncontradicted medical 
opinion that the veteran's in-service injury did not lead to 
the development of any knee disability, the Board finds that 
the May 1967 in-service injury did not lead to the onset of 
any knee disability.  

The veteran nevertheless contends that his current back and 
bilateral knee disabilities originated during his period of 
active military service.  While the veteran is competent as a 
layperson to describe the symptoms he experiences, he is not 
competent to provide a medical opinion as to their etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1)).  Consequently, the veteran's own assertions 
as to the etiology of his current disabilities have no 
probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  Any 
current back disability, including arthritis or nerve 
entrapment, or any knee disability is not traceable to 
disease or injury incurred in or aggravated during active 
military service.


ORDER

Entitlement to service connection for back disability, 
including arthritis with nerve entrapment, is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


